MEMORANDUM DECISION.
In May 1982, the Town of Buxton’s Code Enforcement Officer notified Elaine Crosby *871that the multifamily use of her property was in violation of the Buxton Land Use Ordinance and ordered her to discontinue such use. She appealed the order to the Buxton Zoning Board of Appeals. The Board reversed the Code Enforcement Officer’s decision and found that the multifamily dwelling was a non-conforming use permitted under the ordinance. The plaintiffs, Dennis Patterson and Joanne Plummer, abutting property owners of Defendant Crosby, appealed the Board’s action to the Superior Court pursuant to 30 M.R.S.A. § 2411(3)(F). The Superior Court (York County) affirmed the Board’s decision. On appeal, the plaintiffs challenge the sufficiency of the evidence to support the Board’s decision. The record contains relevant evidence from which facts could reasonably be found to justify the Board’s action, see Mack v. Municipal Officers of the Town of Cape Elizabeth, 463 A.2d 717, 720 (Me.1983), and, therefore, we affirm the judgment of the Superior Court.
The entry is:
Judgment affirmed.
All concurring.